          CASE 0:20-cr-00146-SRN Document 26 Filed 08/12/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                                   20-CR-146 (SRN)
________________________________________________________________________
UNITED STATES OF AMERICA, )
                                       )
                    Plaintiff,         )
                                       )       MOTION TO CONTINUE CHANGE
             v.                        )      OF PLEA HEARING
                                       )
Fornandous Cortez Henderson,           )
                                       )
                    Defendant.         )
________________________________________________________________________

        Defendant, Fornandous Cortez Henderson, by and through his attorney, Patrick Cotter,

respectfully moves the Court to continue his impending change of plea hearing from Thursday

August 13, 2020 to a date to be determined by the parties and the Court.

        In support of this motion, defense counsel states that after deliberate consultation with

Mr. Henderson there remains issues that must be resolved to ensure a knowing, voluntary and

intelligent waiver of his rights at the time of his plea.

        This motion is made in the interest of justice and to provide Mr. Henderson the most

effective representation in the change of plea and future hearings. The Government does not

object to this request.

                                                  Respectfully submitted,

                                                  SIEBEN & COTTER, PLLC

 Dated:    August 12, 2020                        s/ Patrick L. Cotter
                                                  Patrick L. Cotter (Attorney No. 0319120)
                                                  Attorneys for Defendant
                                                  105 Hardman Court, Suite 110
                                                  South St. Paul, MN 55075
                                                  Phone: (651) 455 -1555
                                                  Fax: (651) 455-9055
                                                  patrick@siebencotterlaw.com
